DlsTRlcT oF oREGoN
F l L E D

November 01 , 2018

C|erk, U.S. Bankruptcy Court

lT lS ORDERED AND NOT|CE |S GlVEN THAT:

(a) The court Wi|l prepare a Notice of Hearing on the application and deliver it to the applicant for
service per this order.

(b) The applicant must comply Wlth all provisions in the court's Notice to Serve Document(s), and
must BOTH (1) serve a copy of the Notice of Hearing, and copies of the other documents on the
entities and as specified in the Certificate of Service below; AND (2) FlLE a completed Certificate of
Service using a copy of this document (WlTHOUT any attachments).

The court further ORDERS that any objection to the application below must be filed and served within 21
days after mailing of the application and notice of hearing to all creditors. |f there is no timely
objection--and if applicant consents to the court's reduction of the application amount by $157.50 for
reasons explained in a separate letter--applicant may so inform the court, lodge an order reflecting that
reduction, and the court will terminate the hearing.

Dawh@wz,@w

DAV|D W. HERCHER
U.S. Bankruptcy Judge

 

UNlTED STATES BANKRUPTCY COURT
DlSTR|CT OF OREGON

ln re
Case No. w

William John Romaine
[ONLY FOR CHAPTER 13 CASES]

APPL|CAT|ON BY DEBTOR'S ATTORNEY
FOR SUPPLEl\/lENTAL COl\/|PENSAT|ON;
AND ORDER AND NOT|CE THEREON

\/`_/\/\/\/\/\./

Debtor(s)

l, the undersigned debtor's attorney, Whose address and phone number are 117 SW Tayl°" St’ Ste 300
Portiand, oregon 97204, 503-417-0500 , apply for
additional compensation from the debtor's estate for the period from 05/09/17 to 10/11/18 in the
sum of $ 32696.14 (Which is not less than $500 unless this is a final application, and Which, if this
is a final application, includes $ 1,000 in anticipated additional fees to complete the case), per
the attached itemized billing summary.

 

 

l CERT|FY THATZ
t. This (Check One) IS |:l lS NOT my final application for compensation in this case.

2. l have previously been awarded a total of $ 3810 . lf granted, the total approved
compensation amount Wi|l be $ 7,506-14 .

1307 (12/1/15) Page1 or 2
case 17-30204-dwh13 ooc 46 Filed 11/07/13

3. l\/ly Dlsclosure of Compensation shows the debtor(s) and l agreed to:

schedule 2 \:| schedule 3.
4. l\/|y previous application for compensation (i.e., either the original compensation disclosure or a
supplemental application) Was filed on 01/24/17 ,Which is more than six months from the date of
this application unless this is my final application

5. A|lowance of this application Will (mark all that apply):

 

 

 

 

 

 

 

 

 

>< not affect the distribution to creditors.

>< not change the length of the plan Which is estimated at 20 months.
change the length of the plan from an estimated months to an estimated
months.
delay the distribution to creditors by approximately months.
reduce the distribution to general unsecured creditors from an estimated % to an
estimated %

[:| require that the debtor pay more, either by additional or increased plan payments sufficient

to pay the additional fees.
-Other; Plan pays 100%, trustee has funds on hand to pay all claims and fees.

 

 

6. Applicant Will file a modified plan Within 28 days of allowance of the compensation requested in
this application if the allowance Will otherwise require plan modification.

7. Applicant declares that, except as explained beloW, the minimum time billed is not in increments

that exceed .1 hour (6 minutes), and that any time spent Working on multiple matters concurrently
has been allocated between those matters so that total billings do not exceed the actual time spent:

DATE: 10l26l18 /sl Troy G. Sexton
Debtor's Attorney

STOP: BEFORE SERVlNG COPlES, SUBMlT THE MOT|ON TO OBTA|N A JUDGE'S ORDER!

CERTIF|CATE OF SERVlCE

l certify that on /[ 1 7[ /[ g a copy of this application and order thereon (Without attachments unless
the order requires se ice of an economic impact statement on the de tor), and any Notice of Hearing
prepared by the court per the judge’s order, Were served on the debt r, and, if amounts requested and
anticipated exceed $1,000, on all creditors Who filed claims and entiti that filed a request to receive all

Case notiCeS. ;V@Mor[ 5 M'MM
\_/

Relation to Applicant

   
 
 

1307 (12/1/15) Page 2 of2
CaSe 17-30204-dWh13 DOC 46 Filed 11/07/18

